Order entered June 10, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00038-CR

                    GEOFFREY ROSS RIMES, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-80654-2020

                                   ORDER

      Before the Court is appellant’s June 10, 2021 third motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by July 9, 2021.


                                            /s/   DENNISE GARCIA
                                                  JUSTICE